                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RUBEN TORRES,                                      Case No. 18-cv-04723-DMR (PR)
                                                        Petitioner,                         ORDER REASSIGNING CASE
                                   8
                                                 v.
                                   9

                                  10     MICHAEL BITER, Warden,
                                                        Respondent.
                                  11

                                  12          All named parties, including unserved Respondents, must consent before a magistrate
Northern District of California
 United States District Court




                                  13   judge has jurisdiction under 28 U.S.C. § 636(c)(1) to hear and decide a case. See Williams v.

                                  14   King, 875 F.3d 500, 501, 504 (9th Cir. 2017) (magistrate judge lacked jurisdiction to dismiss case

                                  15   on initial screening because unserved defendants had not consented to proceed before magistrate

                                  16   judge). It appears that this case requires a decision dispositive of Respondent or claims at this

                                  17   time, and consent of all parties has not been obtained. Accordingly, the Clerk shall reassign this

                                  18   case to a district judge pursuant to the Court’s assignment plan.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 30, 2018

                                  21
                                                                                                    DONNA M. RYU
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
